Whiteield, C. J.,
delivered the opinion of the court.
The evidence in this case falls far short of making out the crime of seduction as known to the law. The assistant attorney-general refers us to the cases of State v. Mulholland, 115 Iowa, 174, 88 N. W. 325, and State v. McClintic, 73 Iowa, 663, 35 N. W. 696. We have examined these eases carefully. They were both cases of seduction under promise of marriage, and the facts in. both those cases are very far stronger than the facts in this case. . No case, we apprehend, can be anywhere found which would sanction a conviction for seduction on the scant and utterly insufficient testimony disclosed by this, record.

Reversed and remmded.